Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  Applicant refers to claim 5, twice in the preamble of claim 6. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 -10 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 recites "  from the patient’s neck down the left arm”, “at the top of the patient’s right wrist” “the right side of the patient’s ankle”. “inside of the patient’s right leg,” 
Claim 2 recites ‘patient’s left and right shoulders and arms as well as an outside edge of the garment on the inside of the patient’s Left and right arms continuing past the patient’s left and right armpits down the outsides of the patient’s left and right bodice and legs;”
Claim 7 recites “ at a right edge of the patient’s right wrist, continuing upwards past the patient’s armpit;” “near the patient’s right ankle” “near the patient’s left ankle.”
Claim 8 recites “starting at an inside edge of the garment near the patient’s right ankle, continuing upwards past the patient’s groin area then back down the garment along the patient’s left leg ending at an edge of the garment near the inside of the patient’s left ankle”
Claim 9 recites “near the patient’s ankle by a string’
Claim 10 recites “patient’s neck down the left arm of the pajama evenly spaced and ends at an edge of the garment which releasably attaches at the top of the patient’s left wrist”, “at the top of the patient’s right wrist allowing right hand of patient to be unclothed.”


It is noted that the claims are replete with recitation of the human body, and there may be recitation of the human body missed by the examiner and all instances must be corrected in order to be in compliance.
This can be corrected by using “adapted to” or “configured for” language. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 recites “comprises all of the same features” but then recites that it doesn’t comprise all the same features. It is unclear how it can comprise “all the same” features but also be different. Appropriate clarification is required. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 8 and 10-11 s/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Thompson (US 1,489,046).
With respect to claim 1, pajama (Figure 1 ) comprising of a one piece front panel (11, 12, when the center portions are secured), releasably attached to a one piece back panel (10), wherein said one piece back panel (10) releasably attaches to said one piece front panel(11, 12) joining at a left edge near the patient’s neck with a fastener (16), wherein fasteners releasably join the one piece back panel (10 to the one piece front panel (11, 12) from the patient’s neck down the left arm of the pajama evenly spaced and ends with a fastener (16) at an edge of the garment which releasably attaches at the top of the patient’s left wrist allowing left hand to be unclothed; likewise the one piece back panel (12) releasably attaches to the one piece front panel (11) joining at a right edge near the patient’s neck with a fastener (16), wherein fasteners releasably join the one piece back panel (10) to the one piece front panel (11, 12) down the right arm of said pajama evenly spaced and ends with a fastener (16) at an edge of the garment which releasably attaches at the top of the patient’s right wrist allowing right hand of patient to be unclothed (by disconnecting 16); also releasably attached at the bottom of a right edge of said garment under the patients right wrist, with a fastener (16) evenly spaced apart upwards from the edge of said garment placed at the patient’s right wrist towards the right armpit of the patient, continuing past the right armpit towards the right side of the patient’s body with fasteners evenly spaced along the right side of the garment in which a fastener (16) ends at an edge on the outside of the right side of the patient’s ankle to releasably attach said one piece back panel (12) to said one piece front panel (11) on right side of patient’s body creating easy access to the right side of the patient’s body, allowing patient’s right foot to be exposed; likewise a detachable fastener (16) is placed at the bottom of a left edge of said garment under the patient’s left wrist (Figure 1) and continues with evenly spaced fasteners upwards towards the left armpit of the patient, continuing past the left armpit towards the left side of the patient’s body with fasteners evenly spaced along the left side of the garment ending with a fastener (16)) at an edge of the garment on the outside of the patient’s left ankle to releasably attach said one piece back panel (10) to said one piece front panel (11,12) on left side of patient’s body creating easy access to the left side of patient’s body, allowing patient’s left foot to be exposed; furthermore a fastener (16) placed at releasably attached said front panel (Figure 1), and said back panel (10) to the bottom of right edge of said garment on the inside of patient’s left ankle, whereas fasteners are evenly spaced and run upwards towards patient’s groin area (center fastening), each fastener placed on said garment continuing on down the inside of the patient’s right leg, with edge of garment ending with a fastener (16) at the inside of the garment near the patient’s right ankle (16), allowing the right foot to be exposed.  It is noted that the prior art is capable of being positioned over the left and right legs, such as recited by applicant.  The position of the garment on the body, depends on the anatomy/size of the human body and the prior art is capable of being positioned in the manner recited and therefore meets the functionals language as recited by applicant, see MPEP 2114. 

With respect to claim 2, wherein the gown is designed to allow the a plurality of fasteners detachably connecting (16) a one piece back panel (10) to a one piece front panel (11, 12) joined at the outsides of the garment along the patient’s left and right shoulders and arms as well as an outside edge of the garment on the inside of the patient’s Left and right arms continuing past the patient’s left and right armpits down the outsides of the patient’s left and right bodice and legs (Figure 1); said fasteners continue to detachably join the one piece back panel (12) to the one piece front panel (11) of said pajama at an edge of the garment along the inside of the patient’s left leg continuing on the outside of patient’s groin area down along the inside of the patient’s right leg, allowing any PICC line, tube, wire, or any medical device to fit alongside the body. The position of the garment on the body, depends on the anatomy/size of the human body and the prior art is capable of being positioned in the manner recited and therefore meets the functionals language as recited by applicant, see MPEP 2114. 


With respect to claim 3, wherein the front panel (11, 12) and back panel (12) releasably attached attach to each other via detachable a fastener fasteners (16). 

With respect to claim 4, the fastener is a snap fastener (16), tie, button, clasp, magnet, Velcro, clip, hook, or loop includes any type of releasable fastener (16)

With respect to claim 5, the pajama is comprised of a front panel (11, 12) with detachable fasteners (16) being placed beginning at the middle edge of the neckline of the pajama to detachably join a left and right side of the front panel (center snaps to detachably join (11,12) but not allowing complete separation of the left and right sides of the front panel (11, 12) by releasable fasteners  (16), since the fasteners are selectively joinable. The prior art meets the functional recitation of “not allowing” complete separation, since the fasteners are capable of maintaining their joined relationship. Patentability in an apparatus claim is based on what a device is, not what it does, and therefore the prior art meets the functional language as recited, see MPEP 2114.

With respect to claim 6, wherein the front panel fasteners oas well as all front panel (11) and back panel (12) fasteners constitute a multitude of single detachable fasteners (16).

 With respect to claim 7,  the gown is garment has a multiplicity of evenly spaced fasteners with a fastener (16) starting at the inside of the garment at a right edge of the patient’s right wrist, continuing upwards past the patient’s armpit; these fasteners continue down an outer portion of the garment along the right side of the patient’s body and end with a fastener (16) at an edge of the garment near the patient’s right ankle (Figure 1); likewise said garment has a multiplicity of evenly spaced fasteners with a fastener (16) starting at an inside edge of the garment near the patient’s left wrist, continuing upwards past the patient’s armpit; a plurality of fasteners continue down an outer portion of the garment along the left side of the patient’s body and end with a fastener (16) at an edge of the garment near the patient’s left ankle. The position of the garment on the body, depends on the anatomy/size of the human body and the prior art is capable of being positioned in the manner recited and therefore meets the functionals language as recited by applicant, see MPEP 2114.
 With respect to claim 8, the garment has a multiplicity of evenly spaced fasteners  (16) with a fastener (16) starting at an inside edge of the garment near the patient’s right ankle, continuing upwards past the patient’s groin area then back down the garment along the patient’s left leg ending at an edge of the garment near the inside of the patient’s left ankle. The position of the garment on the body, depends on the anatomy/size of the human body and the prior art is capable of being positioned in the manner recited and therefore meets the functionals language as recited by applicant, see MPEP 2114. 


With respect to claim 10, : The hospital gown pajama comprises all of the same features as said hospital pajama, but in a gown style and not a pajama onsie style (Figure 1). 

With respect to claim 11, The hospital pajama wherein the garment is comprised of a one piece front panel (11, 12 when the center panel is connect the front is a one piece panel as defined by the claim), releasably attached to a one piece back panel(10), wherein said panels releasably joined at a left edge of the garment near the patient’s neck with a fastener (16), wherein this fastener (16) releasably joins the one piece back panel (10) to the one piece front panel (11, 12) from the edge of the garment near the patient’s neck down the left arm of the pajama evenly spaced and ends at an edge of the garment which releasably attaches at the top of the patient’s left wrist with a fastener (16) allowing left hand to be unclothed; likewise the one piece back panel (12) releasably attaches to the one piece front panel (11,12) joining at a right edge near the patient’s neck with a fastener (16), wherein this fastener (16) releasably joins the one piece back panel (10) to the one piece front panel (11,12) down the right arm of the pajama evenly spaced and ends at an edge of the garment which releasably attaches via fastener (16) at the top of the patient’s right wrist allowing right hand of patient to be unclothed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Laycock et al (US 8,904,564). The device of Thompson substantially discloses the claimed invention but is lacking a string attachment. 
The device of Laycock et al discloses, 
With respect to claim 9, a first and second panel are permanently joined (420a) at a with the purpose of keeping both panels attached so as not to be separated from each other when not being worn by the patient (figure 4a).
It would have been obvious to a person having ordinary skill in the art at the time the invention as effectively filed, to utilize a string to join to garment elements, as taught by Laycock et al, at a position on the bottom left or right outside edge of the garment in combination, capable for use of being near the patient’s ankle, in order to prevent the garment from being lost of misplaced (Column 1, lines 20-25).

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732